Mr. Chief Justice Shepard
delivered the opinion of the •Court:
This is an appeal from an order of the supreme court of the District of Columbia directing the Secretary of the Interior to •erase the marks of cancelation of the name of relator, George Allison, from the list of approved members of the Cherokee Nation, and to restore his name to the approved roll.
This case was argued and submitted with that of Garfield v. United States ex rel. Goldsby [ante, 177]. While Goldsby is a member of the Chickasaw Nation, and the relator of the 'Cherokee Nation, the statutes relating to.the allotment of lands, enrolment of members, and distribution of tribal funds among Toth nations are substantially the same in so far as pertinent to the facts of each case. These facts are substantially the same, with the exception that the relator in this case is an enrolled member of the Cherokee Nation, and that he has heretofore received the patent conveying title to the land allotted to him as an enrolled and approved member of his nation.
For the reasons given at length in the opinion in Goldsby’s Case, the order appealed from will be affirmed, with costs. It is so ordered.

Affirmed.

A writ of error to the Supreme Court of the United States was allowed January 6, 1908.